Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 12/12/19.
Claims 1-20 are under examination.
Claims 1, 6-7, 9-11 & 14-16 are currently amended and claims 17-20 are newly claimed via a preliminary amendment filed on 12/12/19, which is considered by the examiner.

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
6.	   The information disclosure statement (IDS) submitted on 12/12/19 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification Objections
7.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggested to change the title to “WIRELESS VEHICULAR COMMUNICATION WITH CHANNEL ALLOCATION INVOLVING DIFFERENR PROTOCOLS”


Claim Objections 
8.	Claim 1 is objected to because of the following informalities:  
9.	Claim 1 recites, “A method comprising:
in communications circuitry in a station participating in wireless station-to-station communications in which each of a plurality of stations shares a wireless communications channel, collecting information wirelessly respectively from transmissions associated with a first communication protocol and from transmissions associated with a second communication protocol” in lines 1-6. It is suggested to change to: 
“A method of a station comprising:
 the station participating in wireless station-to-station communications in which each of a plurality of stations shares a wireless communications channel, collecting information wirelessly respectively from transmissions associated with a first communication protocol and from transmissions associated with a second communication protocol…”


Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


11.	Claims 1-4, 6, 11-13 & 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Marks et al. (hereinafter referred as Marks) U.S. Patent Application Publication No. 2009/0116427 A1, in view of Addepalli et al. (hereinafter referred as Addepalli) U.S. Patent Application Publication No. 2017/0251339.
Regarding to claims 1 & 11: Marks discloses an apparatus (See FIG. 9; base station) comprising:
communications circuitry (See FIG. 9; base station includes Processor 972) in a station participating in wireless station-to-station communications (See FIG. 8; any device can be considered as a station. Thus, every communication between devices is a station-to-station communication) in which each of a plurality of stations shares a wireless communications (See FIG. 8 & Para. 0085; client stations 820a and 820b), the communications circuitry being configured and arranged to:
collect information wirelessly respectively from transmissions associated with a first communication protocol and from transmissions associated with a second communication protocol (See Para. 0008; advanced mode technology and legacy technology. It is disclosed that the advanced technology refers to new physical layer and MAC layer enhancements. Technology equates to protocol);
dynamically discern a current communication environment of the station that characterizes a dynamic relationship of the collected information from the respective transmissions, the collected information being indicative of respective usage of the wireless communication channel by data transmitted via the respective protocols (See Para. 0090; processing uplink resource allocation request from legacy and advanced technology client stations. The uplink message processor informs a scheduler 970 of the request), and
allocate usage of the channel for communications that use the first communication protocol and for communications that use the second communication protocol, based on the dynamic relationship (See Para. 0073 & 0090-0091; the scheduler 970 is configured to control the duration of the TDM of the legacy subframes as well as any frequency multiplexing employed. These values are dynamically varied, and each base station is configured to independently determine them. In addition, the scheduler determines the resource to allocate based on one or more setting received from a system controller. These settings influences the TDM timing as well as any frequency multiplexing); and
transmission circuitry (See FIG. 9; base station includes Transmitter 960)  configured and arranged to wirelessly transmit sets of data via the first communication protocol and sets of (See Para. 0093-0096; the scheduler controls a legacy resource mapper and an advanced resource mapper and the active multiplexer path, as determined by scheduler 970 is coupled to the transmitter for downlink transmission over antenna 902).
Marks does not explicitly discloses communications circuitry in a station participating in wireless station-to-station communications in which each of a plurality of stations shares a wireless communications channel.
However, Addepalli from the same field of endeavor discloses communications circuitry in a station participating in wireless station-to-station communications in which each of a plurality of stations shares a wireless communications channel (See FIG. 1 & Para. 0061; encompassing a network within a vehicle where the network is a collection of nodes interconnected by communicative channels that facilities communication there between).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a station participating in wireless station-to-station communications in which each of a plurality of stations shares a wireless communications channel as taught by Addepalli in the system of Marks to provide mobility support to devices inside a vehicle, enabling collaborative use of data from sensing devices in the vehicle (See Addepalli; abstract; lines 6-10).
Regarding to claims 2 & 12: the combination of Marks and Addepalli disclose an apparatus.
Moreover, Marks discloses an apparatus, wherein the communications circuitry is configured and arranged to allocate the usage of the channel by allocating respective amounts of communications or channel usage to each of the first communication protocol and the second communication protocol (See Para. 0073 & 0090-0091); and the transmission circuitry is  (See Figs 3-7, 12-13 & Para. 0074).
Regarding to claims 3 & 13: the combination of Marks and Addepalli disclose an apparatus.
Moreover, Marks discloses an apparatus, wherein the transmission circuitry is configured and arranged with the communications circuitry to
transmit the payload data in each of the sets of data transmitted via the second communication protocol with a first signal portion indicative of characteristics of a second data portion of the payload data that follows the first signal portion (See Figs 3-7, 12-13 & Para. 0074).
Regarding to claim 4: the combination of Marks and Addepalli disclose an apparatus.
Moreover, Marks discloses an apparatus, wherein each of the sets of data transmitted via the first communication protocol include preamble data and payload data respectively transmitted via the first communication protocol (See Figs 3-7, 12-13 & Para. 0074).
Regarding to claim 6: the combination of Marks and Addepalli disclose an apparatus.
Moreover, Marks discloses an apparatus, wherein wirelessly transmitting the sets of data via the second communication protocol includes transmitting preamble data according to the first (See Figs 3-7, 12-13 & Para. 0074).
Regarding to claim 16: Marks discloses an apparatus (See FIG. 9; base station) comprising:
communications circuitry (See FIG. 9; base station includes Processor 972)  in a station participating in wireless station-to-station communications (See FIG. 8; any device can be considered as a station. Thus, every communication between devices is a station-to-station communication) in which each of a plurality of stations shares a wireless communications channel (See FIG. 8 & Para. 0085; client stations 820a and 820b), the communications circuitry being configured and arranged to:
collect information wirelessly respectively from transmissions associated with a first communication protocol and from transmissions associated with a second communication protocol (See Para. 0008; advanced mode technology and legacy technology. It is disclosed that the advanced technology refers to new physical layer and MAC layer enhancements. Technology equates to protocol),
dynamically discern a current communication environment of the station that characterizes a dynamic relationship of the collected information from the respective transmissions, the collected information being indicative of respective usage of the wireless communication channel by data transmitted via the respective protocols (See Para. 0090; processing uplink resource allocation request from legacy and advanced technology client stations. The uplink message processor informs a scheduler 970 of the request), and
allocate usage of the channel by allocating respective amounts of communications or channel usage to each of the first communication protocol and the second communication (See Para. 0073 & 0090-0091; the scheduler 970 is configured to control the duration of the TDM of the legacy subframes as well as any frequency multiplexing employed. These values are dynamically varied, and each base station is configured to independently determine them. In addition, the scheduler determines the resource to allocate based on one or more setting received from a system controller. These settings influences the TDM timing as well as any frequency multiplexing); and
transmission circuitry (See FIG. 9; base station includes Transmitter 960)  configured and arranged to wirelessly transmit sets of data via the first communication protocol and sets of data via the second communication protocol over the channel, based on the allocated usage (See Para. 0093-0096; the scheduler controls a legacy resource mapper and an advanced resource mapper and the active multiplexer path, as determined by scheduler 970 is coupled to the transmitter for downlink transmission over antenna 902).
Marks does not explicitly discloses communications circuitry in a station participating in wireless station-to-station communications in which each of a plurality of stations shares a wireless communications channel.
However, Addepalli from the same field of endeavor discloses communications circuitry in a station participating in wireless station-to-station communications in which each of a plurality of stations shares a wireless communications channel (See FIG. 1 & Para. 0061; encompassing a network within a vehicle where the network is a collection of nodes interconnected by communicative channels that facilities communication there between).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a station participating in wireless station-to-station communications in which each of a plurality of stations shares a wireless communications channel as taught by (See Addepalli; abstract; lines 6-10).
Regarding to claim 17: the combination of Marks and Addepalli disclose an apparatus.
Moreover, Marks discloses an apparatus, wherein: the transmission circuitry is configured and arranged to wirelessly transmit the sets of data via the second communication protocol by transmitting preamble data and payload data, the payload data being transmitted via the second communication protocol and the preamble data being transmitted via one or both of the first communication protocol and the second communication protocol (See Figs 3-7, 12-13 & Para. 0074).
Regarding to claim 18: the combination of Marks and Addepalli disclose an apparatus.
Moreover, Marks discloses an apparatus, wherein: the transmission circuitry is configured and arranged with the communications circuitry to transmit the payload data in each of the sets of data transmitted via the second communication protocol with a first signal portion indicative of characteristics of a second data portion of the payload data that follows the first signal portion (See Figs 3-7, 12-13 & Para. 0074).
Regarding to claim 19: the combination of Marks and Addepalli disclose an apparatus.
Moreover, Marks discloses an apparatus, wherein: the transmission circuitry is configured and arranged with the communications circuitry to transmit each of the sets of data via the first (See Figs 3-7, 12-13 & Para. 0074).


Allowable Subject Matter
12.	Claims 5, 7-10, 14-15 & 20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the claim objection.

Conclusion
13.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

	A. 	Manolakos et al. 2018/0191470 A1 (See FIG. 6, Para. 0005 & 0052-0054).
	B.	Seo et al. 2018/0219701 A1 (See FIG. 8 & Para. 0046, 0049 & 0055).
	C.	Muexk et al. 2021/0014656 A1 (See Para. 1, 0006, 0010 & 0012).

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469